Citation Nr: 1043045	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-38 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for tardive 
dyskinesia.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1974 to January 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied compensation under 38 U.S.C.A. § 1151 for 
tardive dyskinesia.  The Veteran testified at a Board hearing at 
the RO in July 2010 before the undersigned Acting Veterans Law 
Judge.  A copy of the transcript of that hearing has been 
associated with the record on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran contends, in essence, that he suffered additional 
disability of tardive dyskinesia that was caused by the continued 
use of risperdone in treatment of his psychiatric disability.   
 
Under the provisions of 38 U.S.C.A. § 1151, disability 
compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such additional 
disability were service connected.  A "qualifying additional 
disability" is one that is not the result of a veteran's willful 
misconduct, and the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished by VA, 
and the proximate cause of the disability was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151(a) (West 2002). 
 
To establish causation for a claim under 38 U.S.C.A. § 1151, the 
evidence must show that the medical treatment provided by VA 
resulted in a veteran's additional disability.  Merely showing 
that a veteran received care or treatment, and that a veteran has 
an additional disability, does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

A March 2006 VA Neurology consult conveniently summarizes the 
progression of the Veteran's tardive dyskinesia.  At that time, 
the Veteran's wife reported that the involuntary movements of the 
face and tongue as well as tremulousness of both hands had been 
present for almost 20 years or more.  She reported that the 
Veteran's tremors of the hands were intermittent and did not 
interfere with his activities until recently.  The VA examiner 
noted that the Veteran was on risperdone for at least four to 
five years.  Hospital records showed that he was on risperdone 1 
mg twice a day during his follow-up in the psychiatric clinic.  
Then in September 2005 the Veteran was transferred from an 
outside hospital where the dose was increased to 1 mg three times 
per day by the outside hospital.  The Veteran's wife reported an 
increase in the tremor of both hands following this 
hospitalization to the extent that the Veteran was spilling 
drinks and had trouble feeding himself.  The Veteran also had a 
long history of restlessness which also worsened after the 
September 2005 admission.  The Veteran was re-admitted to the VA 
hospital with these complaints in February 2006.  The Veteran was 
taken off lithium, depakote, and risperdone and was put on 
anticholinergics.  The Veteran was noticed to be significantly 
drowsy, was difficult to wake, and was therefore transferred to 
the emergency room and given flumazenil to reverse the 
benzodiazepine effect.  The Veteran immediately woke up and 
became alert.  

Upon physical examination during the March 2006 VA neurology 
consult, the Veteran showed no sign of akathisia.  The examiner 
noted significant orolingual dyskinesias including some jaw 
movements.  He also reported tremors of both hands at rest and 
outstretched hands without any pill-rolling quality.  The 
examiner concluded that the Veteran's tardive akathisia-like 
symptoms following the increase in risperdone appeared to have 
improved over the prior month after being taken off risperdone.  
Despite the discontinuation of the Depakote and risperdone in 
February 2006, there was no significant change in the Veteran's 
hand tremors or rigidity.  Clinically, the Veteran's 
extrapyramidal dysfunction seemed to be a combination of tardive 
dyskinesia and Parkinsonism, which are both related to 
medications.  

A May 2006 VA record showed extrapyramidal symptoms most likely 
from risperdal, resolved.  The examiner noted his intent to 
decrease cogentin and discontinue ativan as the Veteran was no 
longer experiencing symptoms.  The examiner also diagnosed the 
Veteran with tardive dyskinesia that was pronounced since 
discontinuation of.  The Veteran requested seroquel and was 
informed that the drug could cause extrapyramidal symptoms again 
and could exacerbate the tardive dyskinesia in the long run.  The 
Veteran gave his informed consent.  

A June 2006 VA psychiatric record noted extrapyramidal symptoms 
secondary to risperdal.  An October 2006 and a February 2007 VA 
psychiatric report diagnosed the Veteran with extrapyramidal 
symptoms secondary to risperdal resolved, arthritis, tardive 
dyskinesia, and tremor secondary to lithium.  

A January 2008 VA mental health outpatient note shows complaints 
of mouth movements and tremors.  The Veteran asserted that the 
risperdal provided to him while in the hospital and the 
subsequent inability to wake him led to his mouth movements and 
shakes.  The examiner reminded the Veteran that tremors often 
come from lithium, but the Veteran claims that the tremors were 
worse since the incident.  He insisted that a risperdal overdose 
had caused the symptoms.  The examiner reviewed the discharge 
summary relating to the incident and noted that the doctor in 
charge had been tapering risperdal because of the Veteran's 
complaints of restlessness, stiffness, and tremor.  Instead, the 
doctor started the Veteran on clonazepam for tardive akathisia 
upon decreasing the risperdal.  The Veteran became overly 
sedated, which had to be reversed.  The examiner noted fairly 
constant buccolingual movements and a fine resting tremor.  He 
also noted the Veteran's unyielding belief that he had been 
overdosed on and questioned whether this belief rose to a 
delusional (fixed false belief) level.  

The Board notes that the Veteran's tardive dyskinesia has been 
related to medication use.  The Veteran also claims that his 
mouth movements and shakes have increased since his use of 
risperdal.  Although the extrapyramidal symptoms secondary to 
risperdal were listed as resolved, the Veteran's tardive 
dyskinesia was not listed as resolved.  Additionally, the record 
lacks any indication as to whether VA originally prescribed the 
risperdal before it was increased in September 2005 at the 
private institution.  

As the record does not show whether VA originally prescribed 
risperdal and whether the Veteran's tardive dyskinesia was 
permanently aggravated by risperdal, the Board finds that further 
development is necessary before a final decision is made.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the 
Veteran list all psychiatric health care 
providers since his separation from service 
in 1975.  The request should include VA 
treatment, private treatment, 
hospitalizations, and outpatient treatment.  

2.  The RO/AMC should take appropriate action 
to obtain and associate with the file all VA 
psychiatric and VA hospitalization and 
treatment records, including any records from 
VA contracted health care service, dating 
from separation from service in 1975 to the 
present time.

3.  If any records obtained reflect that VA 
prescribed risperdal (or risperdone) prior to 
September 2005, then the Veteran should be 
afforded a VA examination to determine 
whether his current tardive dyskinesia has 
permanently increased in severity since the 
use of risperdal began.  If so, the VA 
examiner should address the following:

a.)  Whether the increase in disability of 
tardive dyskinesia causally or 
etiologically attributed to VA's 
prescription of Risperdal, or whether 
tardive dyskinesia caused by a private 
doctor's prescription of risperdal.  The 
examiner should also discuss lithium use 
as a possible cause of the tardive 
dyskinesia and any subsequent permanent 
aggravation of the tardive dyskinesia.  
   
b.)  Whether the additional disability of 
tardive dyskinesia was due to 
carelessness, negligence, lack of proper 
skill, or error in judgment.  The VA 
examiner should specifically discuss the 
oversedation of clonazepam in January 
2008.  Additionally, the VA examiner 
should opine as to whether VA is at fault 
for not discontinuing risperdal, that is, 
whether risperdal by VA was given for too 
long, including after Parkinsonism 
symptoms appeared.

c.)  Whether the additional disability was 
a reasonably expected result or 
complication of VA care or treatment.  

d.)  Whether the Veteran's tardive 
dyskinesia was due to an unforeseen event, 
such as the oversedation of clonazepam in 
January 2008.

3.  After completion of the above and any 
other development, the RO/AMC should deem 
necessary, the RO should review the expanded 
record and determine if the Veteran is 
entitled to compensation under 38 U.S.C.A. 
§ 1151 for tardive dyskinesia.  If the claim 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


